DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruschwitz et al. (US 2003/0039036 A1; Kruschwitz) in view of Grunnet-Jepsen et al. (US 2019/0041736 A1; Grunnet-Jepsen).
As of claim 1, Kruschwitz teaches an illumination system [fig 1], configured to provide an illumination light beam 22 [fig 1], comprising a coherent light source 20 (laser beam) [fig 1] [0021], an optical module 24 (beam expansion optics ) [fig 1] [0022], a first light-diffusing device 34 [fig 1] [0023], and an actuator 36 (electric motor) [fig 1] [0036], wherein, the coherent light source 20 [fig 1] is configured to emit a coherent light beam 22 (laser beam) [fig 1] [0021], 5the optical module 24 [fig 1] is located on a transmission path of the coherent light beam 22 [fig 1], the coherent light beam 22 [fig 1] focuses on a first position through the optical surface of the optical module (incident surface of 24) [fig 1], the first light-diffusing device 34 [fig 1] is located on the transmission path of the coherent light beam 22 [fig 1] and is located in vicinity of the first position (incident surface of 24) [fig 1], and  10the actuator 36 [fig 1] is electrically connected to the first light-diffusing device and is configured to drive the first light-diffusing device to move [0036], wherein the coherent light beam 22 [fig 1] passes through the first light-diffusing device 34 [fig 1] so that a diffusion angle (maximum diffusion angle) [0023] of the coherent light beam 22 [fig 1] is sequentially changed [0054], and the coherent light beam 22 [fig 1] passes through the optical module 24 [fig 1] and the first light-diffusing device 34 [fig 1] so that the illumination light beam (collimated beam 32) [fig 1] [0022] is formed.  
Kruschwitz does not teaches the optical module has an optical surface and a light-diffusing surface.
Grunnet-Jepsen teaches an MLA projector 501B [fig 5C] having a lenslet array 501B [fig 5C] having an optical surface 510 [fig 5C] and a light-diffusing surface 515 [fig 5C].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module has an optical surface and a light-diffusing surface as taught by Grunnet-Jepsen to the illumination system as disclosed by Kruschwitz to modulate the efficiency of collection as need to achieve a desired illumination intensity distribution over a scene within some predetermined FOV (Grunnet-Jepsen; [0055]).
As of claim 2, Kruschwitz teaches the coherent light beam 22 [fig 1] passes through the optical surface (of lens 30) [fig 1], the light-diffusing surface 42a, 42b [fig 1], and the first light-diffusing device 34 [fig 1]. Kruschwitz does not specifically teach the coherent light beam passes through the optical surface, the light-diffusing surface, and the first light-diffusing device in sequence, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coherent light beam passes through the optical surface, the light-diffusing surface, and the first light-diffusing device in sequence as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) to reduce speckle defects arising from the coherent light source.
Kruschwitz does not teach the optical module is an optical lens, the optical surface is a surface of the optical lens facing the coherent light source, the light-diffusing surface is the other surface of the optical lens facing away from the coherent light source, a micro lens array is formed on the light-diffusing surface.
Grunnet-Jepsen teaches the optical module 501B [fig 5C] is an optical lens [fig 5C], the optical surface 510B [fig 5C] is a surface of the optical lens facing the coherent light source [0037], the light-diffusing surface 515 [fig 5C] is the other surface of the optical lens facing away from the coherent light source [0056], a micro lens array is formed on the light-diffusing surface 515 [fig 5C]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module is an optical lens, the optical surface is a surface of the optical lens facing the coherent light source, the light-diffusing surface is the other surface of the optical lens facing away from the coherent light source, a micro lens array is formed on the light-diffusing surface as taught by Grunnet-Jepsen to the illumination system as disclosed by Kruschwitz to modulate the efficiency of collection as need to achieve a desired illumination intensity distribution over a scene within some predetermined FOV (Grunnet-Jepsen; [0055]).
As of claim 3, Kruschwitz teaches a light uniforming device 40 [fig 1], located on an optical path at a downstream side after the coherent light beam 22 [fig 1] passes through the first light-diffusing device 34 [fig 1]. 
As of claim 4, Kruschwitz teaches the light uniforming device 40 [fig 1] is located in 25vicinity of the first light-diffusing device 34 [fig 1] and the first position (42a) [fig 1].  
	As of claim 18, Kruschwitz teaches a projection apparatus [fig 1], wherein the projection apparatus [fig 1] comprises an illumination system [fig 1], a light valve 52 [fig 1], and a projection lens 58 [fig 1], wherein 20the illumination system is configured to provide an illumination light beam, and the illumination system comprises
a coherent light source 20 (laser beam) [fig 1] [0021], an optical module 24 (beam expansion optics ) [fig 1] [0022], a first light-diffusing device 34 [fig 1] [0023], and an actuator 36 (electric motor) [fig 1] [0036], wherein, the coherent light source 20 [fig 1] is configured to emit a coherent light beam 22 (laser beam) [fig 1] [0021], 5the optical module 24 [fig 1] is located on a transmission path of the coherent light beam 22 [fig 1], the coherent light beam 20 [fig 1] focuses on a first position through the optical surface of the optical module (incident surface of 24) [fig 1], the first light-diffusing device 34 [fig 1] is located on the transmission path of the coherent light beam 20 [fig 1] and is located in vicinity of the first position (incident surface of 24) [fig 1], and  10the actuator 36 [fig 1] is electrically connected to the first light-diffusing device and is configured to drive the first light-diffusing device to move [0036], wherein the coherent light beam 22 [fig 1] passes through the first light-diffusing device 34 [fig 1] so that a diffusion angle (maximum diffusion angle) [0023] of the coherent light beam 20 [fig 1] is sequentially changed [0054], and the coherent light beam 20 [fig 1] passes through the optical module 24 [fig 1] and the first light-diffusing device 34 [fig 1] so that the illumination light beam (collimated beam 32) [fig 1] [0022] is formed, the light valve 52 [fig 1] is disposed on a transmission path of the illumination light beam 32 [fig 1] from the illumination system and is configured to convert the illumination light beam into an image light 10beam 56 [fig 1] [0029], and the projection lens 58 [fig 1] is disposed on a transmission path of the image light beam and is configured to project the image light beam 56 [fig 1] out of the projection apparatus (towards screen 60) [fig 1].  
Kruschwitz does not teaches the optical module has an optical surface and a light-diffusing surface.
Grunnet-Jepsen teaches an MLA projector 501B [fig 5B] having a lenslet array 501B [fig 5B] having an optical surface 510 [fig 5B] and a light-diffusing surface 515 [fig 5B.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module has an optical surface and a light-diffusing surface as taught by Grunnet-Jepsen to the illumination system as disclosed by Kruschwitz to modulate the efficiency of collection as need to achieve a desired illumination intensity distribution over a scene within some predetermined FOV (Grunnet-Jepsen; [0055]).
As of claim 19, Kruschwitz teaches the coherent light beam 22 [fig 1] passes through the optical surface (of lens 30) [fig 1], the light-diffusing surface 42a, 42b [fig 1], and the first light-diffusing device 34 [fig 1]. Kruschwitz does not specifically teach the coherent light beam passes through the optical surface, the light-diffusing surface, and the first light-diffusing device in sequence, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coherent light beam passes through the optical surface, the light-diffusing surface, and the first light-diffusing device in sequence as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) to reduce speckle defects arising from the coherent light source.
Kruschwitz does not teach the optical module is an optical lens, the optical surface is a surface of the optical lens facing the coherent light source, the light-diffusing surface is the other surface of the optical lens facing away from the coherent light source, a micro lens array is formed on the light-diffusing surface.
Grunnet-Jepsen teaches the optical module 501B [fig 5C] is an optical lens [fig 5C], the optical surface 510B [fig 5C] is a surface of the optical lens facing the coherent light source [0037], the light-diffusing surface 515 [fig 5C] is the other surface of the optical lens facing away from the coherent light source [0056], a micro lens array is formed on the light-diffusing surface 515 [fig 5C]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module is an optical lens, the optical surface is a surface of the optical lens facing the coherent light source, the light-diffusing surface is the other surface of the optical lens facing away from the coherent light source, a micro lens array is formed on the light-diffusing surface as taught by Grunnet-Jepsen to the illumination system as disclosed by Kruschwitz to modulate the efficiency of collection as need to achieve a desired illumination intensity distribution over a scene within some predetermined FOV (Grunnet-Jepsen; [0055]).
Allowable Subject Matter
Claims 5-17, 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art Kruschwitz et al. (US 2003/0039036 A1; Kruschwitz) teaches a laser display system 10 which includes a laser 20 that emits a laser beam 22 of a desired wavelength in either a continuous or pulsed fashion. The laser 20 can be, for example, a solid-state laser, a fiber laser, a gas laser, or a semiconductor laser. Laser 20 is preferably a diode-laser-pumped solid-state laser including a laser crystal (e.g. Nd: YAG, Nd: YLF, Nd: YVO.sub.4, or Yb: YAG) that emits infrared pulses of light and includes nonlinear optics (typically optical parametric oscillators (OPOs)) that convert the infrared pulses of light from the laser crystal into red, green, and blue pulses of light. Mode-locked RGB lasers suitable for laser 20 are manufactured by Lumera Laser GmbH and Jen-Optik. Another suitable laser is the Q-switched RGB laser developed by Q-Peak. For simplicity, the laser display system 10 is depicted for one wavelength only. Beam expansion optics 24 expand the laser beam to produce a collimated beam 32 with the necessary diameter to nominally fill the aperture of beam-shaping optics 38. The beam expansion optics 24 can be, for example, an a-focal pair of lenses, as is well-known to one skilled in the art of optics. Alternately, for example, a three-element zooming Galilean or Keplerian beam expander could be used. The a-focal pair beam expansion optics 24 comprise a diverging lens 26 and a collimating lens 30. The diverging lens 26 can be a singlet lens or a compound lens such as a microscope objective, and transforms the light beam 22 into a diverging beam 28. The collimating lens 30 can be a singlet or a compound lens, and transforms the diverging beam 28 into a collimated beam 32. Kruschwitz does not anticipate or render obvious, alone or in combination, the optical module comprises a first lens, a -25-File: 091390usf second lens, and a second light-diffusing device, wherein the first lens is located on the transmission path of the coherent light beam, wherein the coherent light beam focuses on a first focus of the first lens after being collimated through the first lens, a position of the first focus is the first position, and the optical surface is a surface of 5the first lens, the second lens is located on the transmission path of the coherent light beam, wherein the coherent light beam passes through a second focus of the second lens and is diffused and collimated through the second lens, and the first light-diffusing device is located between the first lens and the second lens, 10the second light-diffusing device is located on the transmission path of the coherent light beam, wherein the light-diffusing surface is disposed on the second light-diffusing device.
Claims 6-11 are allowed as being dependent on claim 5.
As of claim 12, the closest prior art Kruschwitz et al. (US 2003/0039036 A1; Kruschwitz) teaches a laser display system 10 which includes a laser 20 that emits a laser beam 22 of a desired wavelength in either a continuous or pulsed fashion. The laser 20 can be, for example, a solid-state laser, a fiber laser, a gas laser, or a semiconductor laser. Laser 20 is preferably a diode-laser-pumped solid-state laser including a laser crystal (e.g. Nd: YAG, Nd: YLF, Nd: YVO.sub.4, or Yb: YAG) that emits infrared pulses of light and includes nonlinear optics (typically optical parametric oscillators (OPOs)) that convert the infrared pulses of light from the laser crystal into red, green, and blue pulses of light. Mode-locked RGB lasers suitable for laser 20 are manufactured by Lumera Laser GmbH and Jen-Optik. Another suitable laser is the Q-switched RGB laser developed by Q-Peak. For simplicity, the laser display system 10 is depicted for one wavelength only. Beam expansion optics 24 expand the laser beam to produce a collimated beam 32 with the necessary diameter to nominally fill the aperture of beam-shaping optics 38. The beam expansion optics 24 can be, for example, an a-focal pair of lenses, as is well-known to one skilled in the art of optics. Alternately, for example, a three-element zooming Galilean or Keplerian beam expander could be used. The a-focal pair beam expansion optics 24 comprise a diverging lens 26 and a collimating lens 30. The diverging lens 26 can be a singlet lens or a compound lens such as a microscope objective, and transforms the light beam 22 into a diverging beam 28. The collimating lens 30 can be a singlet or a compound lens, and transforms the diverging beam 28 into a collimated beam 32. Kruschwitz does not anticipate or render obvious, alone or in combination, the actuator comprises a first actuator and a second actuator, the first actuator is electrically connected to the first light-diffusing device and 15is configured to drive the first light-diffusing device to move, and the second actuator is electrically connected to the optical module and is configured to drive the light-diffusing surface of the optical module to move.
Claims 13-17 are allowed as being dependent on claim 12.
As of claim 20, the closest prior art Kruschwitz et al. (US 2003/0039036 A1; Kruschwitz) teaches a laser display system 10 which includes a laser 20 that emits a laser beam 22 of a desired wavelength in either a continuous or pulsed fashion. The laser 20 can be, for example, a solid-state laser, a fiber laser, a gas laser, or a semiconductor laser. Laser 20 is preferably a diode-laser-pumped solid-state laser including a laser crystal (e.g. Nd: YAG, Nd: YLF, Nd: YVO.sub.4, or Yb: YAG) that emits infrared pulses of light and includes nonlinear optics (typically optical parametric oscillators (OPOs)) that convert the infrared pulses of light from the laser crystal into red, green, and blue pulses of light. Mode-locked RGB lasers suitable for laser 20 are manufactured by Lumera Laser GmbH and Jen-Optik. Another suitable laser is the Q-switched RGB laser developed by Q-Peak. For simplicity, the laser display system 10 is depicted for one wavelength only. Beam expansion optics 24 expand the laser beam to produce a collimated beam 32 with the necessary diameter to nominally fill the aperture of beam-shaping optics 38. The beam expansion optics 24 can be, for example, an a-focal pair of lenses, as is well-known to one skilled in the art of optics. Alternately, for example, a three-element zooming Galilean or Keplerian beam expander could be used. The a-focal pair beam expansion optics 24 comprise a diverging lens 26 and a collimating lens 30. The diverging lens 26 can be a singlet lens or a compound lens such as a microscope objective, and transforms the light beam 22 into a diverging beam 28. The collimating lens 30 can be a singlet or a compound lens, and transforms the diverging beam 28 into a collimated beam 32. Kruschwitz does not anticipate or render obvious, alone or in combination, the optical module comprises a first lens, a -25-File: 091390usf second lens, and a second light-diffusing device, wherein the first lens is located on the transmission path of the coherent light beam, wherein the coherent light beam focuses on a first focus of the first lens after being collimated through the first lens, a position of the first focus is the first position, and the optical surface is a surface of 5the first lens, the second lens is located on the transmission path of the coherent light beam, wherein the coherent light beam passes through a second focus of the second lens and is diffused and collimated through the second lens, and the first light-diffusing device is located between the first lens and the second lens, 10the second light-diffusing device is located on the transmission path of the coherent light beam, wherein the light-diffusing surface is disposed on the second light-diffusing device.
Claims 21-22 are allowed as being dependent on claim 20.
As of claim 23, the closest prior art Kruschwitz et al. (US 2003/0039036 A1; Kruschwitz) teaches a laser display system 10 which includes a laser 20 that emits a laser beam 22 of a desired wavelength in either a continuous or pulsed fashion. The laser 20 can be, for example, a solid-state laser, a fiber laser, a gas laser, or a semiconductor laser. Laser 20 is preferably a diode-laser-pumped solid-state laser including a laser crystal (e.g. Nd: YAG, Nd: YLF, Nd: YVO.sub.4, or Yb: YAG) that emits infrared pulses of light and includes nonlinear optics (typically optical parametric oscillators (OPOs)) that convert the infrared pulses of light from the laser crystal into red, green, and blue pulses of light. Mode-locked RGB lasers suitable for laser 20 are manufactured by Lumera Laser GmbH and Jen-Optik. Another suitable laser is the Q-switched RGB laser developed by Q-Peak. For simplicity, the laser display system 10 is depicted for one wavelength only. Beam expansion optics 24 expand the laser beam to produce a collimated beam 32 with the necessary diameter to nominally fill the aperture of beam-shaping optics 38. The beam expansion optics 24 can be, for example, an a-focal pair of lenses, as is well-known to one skilled in the art of optics. Alternately, for example, a three-element zooming Galilean or Keplerian beam expander could be used. The a-focal pair beam expansion optics 24 comprise a diverging lens 26 and a collimating lens 30. The diverging lens 26 can be a singlet lens or a compound lens such as a microscope objective, and transforms the light beam 22 into a diverging beam 28. The collimating lens 30 can be a singlet or a compound lens, and transforms the diverging beam 28 into a collimated beam 32. Kruschwitz does not anticipate or render obvious, alone or in combination, the actuator comprises a first actuator and a second actuator, the first actuator is electrically connected to the first light-diffusing device and 15is configured to drive the first light-diffusing device to move, and the second actuator is electrically connected to the optical module and is configured to drive the light-diffusing surface of the optical module to move.
Claims 24-26 are allowed as being dependent on claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art OKUDA (US 20170227837 A1) teaches a projection image display device which includes laser diodes which emit excitation light; a top-hat diffusing element which diffuses and provides the excitation light with a top-hat intensity distribution; a phosphor which emits light when illuminated by the excitation light diffused by the top-hat diffusing element; an integrator rod which homogenizes the light emitted by the phosphor; DMDs which modulate the light homogenized by the integrator rod; and a projector which projects the light modulated by the DMDs;
- Prior Art MIYAMAE et al. (US 20150042961 A1) teaches light collectors that gather light from surface emitting sources (e.g., LEDs) of differing color (or same color in some embodiments) using input light pipes. A light collection system splits the light into orthogonal linear polarization states and efficiently propagates the light by use of a polarizing beam-splitter (PBS) and a reflecting element to recycle light at a port of the PBS. Further, the light collection system may efficiently homogenize the light using an output light pipe in a light path from the output of the PBS. In addition, the light collection system may present a single, linear polarization at the output through the use of a half-wave switch (LC cell). The light collection system may be integrated into a single, monolithic glass, plastic or combination glass/plastic assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882